DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is no longer objected to.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 recite the limitation “the at least one rope” and “the at least one wire”.  Claim 1, from which Claim 8 depends, makes no mention of a rope or wire.  Thus, there is no antecedent basis for these limitations.
Claims 10 recites the limitation “the at least one storage device”.  Claim 1, from which Claim 10 depends, makes no mention of a storage device.  Thus, there is no antecedent basis for this limitation.

Applicant’s amendment to claim 1 has required a new interpretation due to the claim 3 of the claims dated 05 September 2019 having the limitation of claims 1, 2 and 3.  The new claim 1 has the limitations of old claims 1 and 3, and thus is different in scope.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SMITH (US20160040649).
As to claim 1, SMITH teaches an assembly system for assembling of at least one first wind turbine component assembly section of a first wind turbine component (Figure 3a teaches a first component (112) that has an upper assembly section.) of a wind turbine and at least one second wind turbine assembly section of a second wind turbine component of the wind turbine (figure 3a teaches a second wind turbine component assembly section (118) of the second component (hub).), wherein the assembly system comprises at least one assembly assisting element for assisting a bringing together of the two wind turbine components; the assembly assisting element is adapted to be arranged at the first wind turbine component and at the second wind turbine component (figure 3a teaches an assembly assisting element (the combination of the wires (200), hoists (201), cable (126), pulley (157), and pulley beam (146) that is capable of assisting in the assembly of the two components.); the assembly assisting element comprises at least one guiding element for guiding of the first wind turbine component assembly section and/or for guiding of the second wind turbine assembly section; and the guiding element comprises at least one elongated connection element. (Figure 3a teaches elongated connection elements (126, 200), and paragraph 0078 discloses that there are multiple cables (200) used in the invention.  These connection elements are capable of performing the functional limitations of guiding the assembly sections.) wherein the at least two elongated connection elements between the first wind turbine component assembly section and second wind turbine assembly section are crosswise arranged such that a crossing area of the two elongated connection elements between the first wind turbine component assembly section and second wind turbine assembly section results. (SMITH, Figure 3a teaches the two connection elements (126 and 200) intersect between the hub (118) and the blade (112).  Figure 3a shows that the connection element (126) extends from the right of the figure, to the upper left, then down to the lower left.  The other connection element (200) extends from the center top, down to the center bottom of the figure. Additionally, the limitation “crosswise arranged” is interpreted as a functional limitation based on the last line of the claim stating that the arrangement “results” from the crosswise arranging.  Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102  or 103 may be appropriate. In re Schreiber, 128 F.3d 1473, 1478 (Fed. Cir. 1997).  As shown in Figure 3a of SMITH, the two cables are capable of being arranged in a crosswise manner.)

As to claim 4, SMITH teaches the assembly system according to claim 1, wherein the first wind turbine component and/or the second wind turbine component are selected from the group consisting of wind turbine tower, wind turbine blade, wind turbine nacelle, wind turbine generator and wind turbine hub. (Figure 3a teaches the joining of a blade (112) and a hub (118).  Examiner is interpreting the claim as providing a list of alternatives, and SMITH provides a teaching of a wind turbine blade.)

As to claim 5, SMITH teaches the assembly system according to claim 1, wherein the first wind turbine component assembly section and/or the second wind turbine component assembly section comprise a plurality of assembly bolts and the (Figure 3a teaches the blade (112, first component) has bolts (unlabeled) and the hub (118, second component) has a bolt flange with bolt holes (unlabeled).  Paragraph 0047 teaches the bolting together of the two components.)

As to claim 6, SMITH teaches the assembly system according to claim 1, wherein the assembly assisting element comprises at least one actuator. (Figure 3a teaches a hoist (210) that works with the cable (200) to lift the blade.  Figure 2 and Paragraph 0070 teach a winch (124) that winds the other cable (126).)

As to claim 7, SMITH teaches the assembly system according to claim 6, wherein the actuator comprises at least one winch. (Figure 3a teaches a hoist (210) that works with the cable (200) to lift the blade.  Figure 2 and Paragraph 0070 teach a winch (124) that winds the other cable (126).)

As to claim 8, SMITH teaches the assembly system according to claim 1, wherein the assembling assisting element comprises at least one storage device for storing the rope and/or for storing the wire. (Figure 3a teaches a hoist (210) that works with the cable (200) to lift the blade.  Figure 2 and Paragraph 0070 teach a winch (124) that winds the other cable (126).  A winch that winds cable stores the cable around a cylindrical drum.)

As to claim 9, SMITH teaches the assembly system according to claim 8, wherein the storage device comprises at least one stick for winding the rope and/or for winding the wire. (Figure 2 and Paragraph 0070 teach a winch (124) that winds the other cable (126).  A winch that winds cable stores the cable around a cylindrical drum (interpreted here as a stick).)

As to claim 10, SMITH teaches the assembly system according to claim 1, wherein the assembly assisting element and/or the guiding element and/or the elongated connection element and/or the storage device is located in an interior of the first wind turbine component, in an interior of the second wind turbine component and/or between the first wind turbine assembly section and the second wind turbine component assembly section. (Figure 3a teaches the assembly assisting elements/elongated connection elements have components within both the first and second component as well as between the two.  Paragraph 0070 teaches the hoist/winch can be within the nacelle or tower, which would place the storage component within the second component.)

As to claim 11, SMITH teaches the assembly system according to claim 1 wherein the assembly assisting element can remain attached to the wind turbine after the assembling. (Figure 3a teaches the assembly assisting element does not interfere with the connection between the blade (112) and the hub (118), thus is capable of remaining attached after assembling.)

As to claim 12, SMITH teaches a method for assembling a wind turbine with following steps: a) Providing of at least one first wind turbine component of a wind turbine with at least one first wind turbine component assembly section, providing of at least one second wind turbine component of the wind turbine with at least one second wind turbine component assembly section and providing of at least one assembly system according to claim 1 (Figure 3a teaches a first (112) and second (118) component with respective assembly sections and an assembly system (the combination of the wires (200), hoists (201), cable (126), pulley (157), and pulley beam (146) that assists in the assembly of the two components.)) and b) Assembling of the two wind turbine component assembly sections with the aid of the assembly assisting element. (Paragraphs 0011 and 0022 teach the attaching of a blade of a wind turbine.)

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by AROCENA DE LA RUA (US9068555), hereinafter AROCENA.
As to claim 1, AROCENA teaches an assembly system for assembling of at least one first wind turbine component assembly section of a first wind turbine component of a wind turbine and at least one second wind turbine component assembly section of a second wind turbine component of the wind turbine (Figure 8a-e teaches a wind turbine blade assembly section being assembled to a wind turbine hub assembly section via a cable/wire connection.), wherein - the assembly system comprises at least one assembly assisting element for assisting a bringing together of the two wind turbine components (Figure 8a-e teaches cables that serve as assembly assisting elements.); - (Figure 8a-e teach the ends of the cables are located at a first and second assembly location at the first wind turbine component (hub) and second wind turbine component (blade).); - the assembly assisting element comprises at least one guiding element for guiding of the first wind turbine component assembly section and/or for guiding of the second wind turbine component assembly section; and - the guiding element comprises at least two elongated connection elements (figure 8a-8e teaches the elongated connection elements of the guiding element are elongated wires/cables/ropes.) wherein the at least two elongated connection elements between the first wind turbine component assembly section and second wind turbine component assembly section are crosswise arranged such that a crossing area of the two elongate connection elements between the first wind turbine component assembly section and second wind turbine component assembly section results. (Figures 8a-8c show that the cables are crosswise arranged during the assembly of the two wind turbine components.)

    PNG
    media_image1.png
    524
    950
    media_image1.png
    Greyscale

Figure A:  Examiner interpretation of AROCENA, Figures 8a-c

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by  HOLMBERG (WO2017162824A1), Foreign Reference ‘N’ on PTO-892.
As to claim 13, HOLMBERG teaches an assembly system for assembling of at least one first wind turbine component assembly section of a first wind turbine component of a wind turbine and at least one second wind turbine component assembly section of a second wind turbine component of the wind turbine (Figures 1 and 2 teaches the assembly system  that secures one blade portion (5a) to another (5c) via cables (15, 17, 19, 21, 23, 25) and a connector rods (33).), wherein - the assembly system comprises at least one assembly assisting element for assisting a bringing together of the two wind turbine components (Figure 1 teaches assembly assisting elements (cables) that assist in bringing one end of the blade portion (5c) closer to the other (5a).  Figure 4b teaches the blade will bend when it is pre-tensioned by the connection between cables (See figure 3b, Item 21a/21b and 41).  The tensioning of these cables assists in bringing together of the two wind turbine blade portions.); - the assembly assisting element is adapted to be arranged at the first wind turbine component and at the second wind turbine component (Figure 2 teaches the assisting elements (cables) are located at the junction between the components (5a, 5b) at one end (27), while the other end is located at the other end to the junction between components (5b, 5c).  Thus, the element can be interpreted as spanning from 5a to 5b or 5a to 5c); - the assembly assisting element comprises at least one guiding element for guiding of the first wind turbine component assembly section and/or for guiding of the second wind turbine component assembly section (Figure 1 teaches a plurality of cables (15, 17, 19, 21, 23, 25) that serve to guide the tensioning (and movement) of the components (5a, 5b, 5c) in relation to one another.); and - the guiding element comprises at least two elongated connection elements (Cables, (15, 17, 19, 21, 23, 25)); wherein each of the at least two elongated connection elements include a longitudinal dimension extending from a first arrangement location on the first wind turbine component assembly section to a corresponding second arrangement location on the second wind turbine component assembly section, wherein each first arrangement location is diagonally opposite to the corresponding second arrangement location such that the at least two elongated connection elements are crosswise arranged resulting in a crossing area of the at least two elongated connection elements between the first wind turbine component assembly section and second wind turbine component assembly section. (Figure 1 teaches all of the cables have a crosswise arrangement where they extend diagonally.  Specifically cables 19 and 23 extend to opposite sides of the assembly along two axes and cross each other.)

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by JENSEN (US20200332769).
As to claim 13, JENSEN teaches an assembly system for assembling of at least one first wind turbine component assembly section of a first wind turbine component of a wind turbine and at least one second wind turbine component assembly section of a second wind turbine component of the wind turbine (Figures 5-7 teach the assembly of a blade (10) to a rotor (14) that uses an assembly system.), wherein - the assembly system comprises at least one assembly assisting element for assisting a bringing together of the two wind turbine components (Figures 6-8 teach the assembly assisting system (13, 17, 24, 26, 27) that assists the joining of the components.); - the assembly assisting element is adapted to be arranged at the first wind turbine component and at the second wind turbine component (Figures 6-8 teach the first end of the assembly assisting elements (13, 26) is located on the rotor (14) and the second end attaches to the blade (10).); - the assembly assisting element comprises at least one guiding element for guiding of the first wind turbine component assembly section and/or for guiding of the second wind turbine component assembly section (Figures 6-8 teach the guiding elements (13, 26) that assist in placement of the blade (10).  ¶0071 teaches a winch (23) pulls on the control line (13) to guide the blade (10) into the rotor (14).); and - the guiding element comprises at least two elongated connection elements (Figure 8 teaches two elongated connection elements (13, 26).); wherein each of the at least two (Figure 8 teaches the elements extend from a first assembly section (side of the rotor (14)) to a second arrangement location (the root of the blade (10).), wherein each first arrangement location is diagonally opposite to the corresponding second arrangement location such that the at least two elongated connection elements are crosswise arranged resulting in a crossing area of the at least two elongated connection elements between the first wind turbine component assembly section and second wind turbine component assembly section. (Figure 8 teaches the second elongated connection element (26) extends diagonally from its first arrangement location to the second arrangement location on the blade.  ¶0074 teaches the line (26) can be secured to the blade fixture, which would increase the angle of the line.  Figures 6-7 teach the first elongated connection element (13) extends out from the first arrangement location at an angle between the first location and the blade fixture.  This angle causes the orientation of the line (13) to be diagonal.  Figure 8 teaches these two lines (13, 26) are arranged crosswise.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over SMITH, as applied in claim 1 above, in view of NEUMANN (US20160069321).
   As to claim 2, SMITH teaches the assembly system according to claim 1, wherein the elongated connection element comprises multiple connection elements. (Figure 3a teaches a hoist (210) that works with the cable (200) to lift the blade.  Figure 2 and Paragraph 0070 teach a winch (124) that winds the other cable (126).)
SMITH does not explicitly disclose the connection element comprises at least one rope and at least one wire.
However, NEUMANN teaches the use of connection elements including cables (wires) and ropes. (Paragraph 0073 teaches the support cables can be steel cables or wire ropes or chains.)
One of ordinary skill would have been motivated to substitute the known rope support element of NEUMANN for the cable (126) of SMITH in order to provide a known elongated cable like object that has a rated load capacity sufficient to handle the weight of the rotor blade. (NEUMANN, Paragraph 0073)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was effectively filed, to substitute the known rope support element of NEUMANN for the cable (126) of SMITH because it has been held to be prima facie obvious to substitute one known element for another to yield predictable results.  See MPEP 2143 (I)(B).
Response to Arguments
Applicant's arguments filed 09 March 2021 have been fully considered but they are not persuasive. 
Applicant argues that SMITH does not teach “wherein the at least two elongated connection elements between the first wind turbine component assembly section and second wind turbine assembly section are crosswise arranged such that a crossing area of the two elongated connection elements between the first wind turbine component assembly section and second wind turbine assembly section results.”  Examiner respectfully disagrees. SMITH, Figure 3a teaches the two connection elements (126 and 200) intersect between the hub (118) and the blade (112).  Figure 3a shows that the connection element (126) extends from the right of the figure, to the upper left, then down to the lower left.  The other connection element (200) extends from the center top, down to the center bottom of the figure. Additionally, the limitation “crosswise arranged” is interpreted as a functional limitation based on the last line of the claim stating that the arrangement “results” from the crosswise arranging.  According to MPEP 2114, Functional claim language that is not limited to a specific structure covers all devices that are capable of performing the recited function. Therefore, if the prior art discloses a device that can inherently perform the claimed function, a rejection under 35 U.S.C. 102 In re Translogic Technology, Inc., 504 F.3d 1249, 1258, 84 USPQ2d 1929, 1935-1936 (Fed. Cir. 2007).  As shown in Figure 3a of SMITH, the two cables are capable of being arranged in a crosswise manner.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the PTO-892 Notice of References Cited Form.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL WAYNE HOTCHKISS whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL W HOTCHKISS/Examiner, Art Unit 3726                                                                                                                                                                                                        
/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        24 March 2021